993 F.2d 1177
Charlene LEATHERMAN, et al., Plaintiffs-Appellants,v.TARRANT COUNTY NARCOTICS INTELLIGENCE AND COORDINATION UNIT,et al., Defendants-Appellees.
No. 91-1215.
United States Court of Appeals,Fifth Circuit.
June 14, 1993.

Richard Gladden, Don Gladden, Fort Worth, TX, for plaintiffs-appellants.
Van Thompson, Jr., Dist. Atty., Fort Worth, TX, for Tarrant County, et al.
Rex McEntire, Wayne K. Olson, Fort Worth, TX, for City of Lake Worth, TX.
Kevin Keith, Fowler, Wiles, Norton & Keith, Dallas, TX, for City of Grapevine, TX.
Appeal from the United States District Court for the Northern District of Texas;  John McBryde, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GOLDBERG, SMITH, and DUHE, Circuit Judges.
PER CURIAM:


1
Pursuant to the Supreme Court opinion in Leatherman v. Tarrant County Narcotics Intelligence, --- U.S. ----, 113 S. Ct. 1160, 122 L. Ed. 2d 517 (1993), this court remands this case to the district court for proceedings consonant with the opinion of the Supreme Court.